DETAILED ACTION
Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12-13, 15-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano US 2013/0010084 hereinafter referred to as Hatano.
In regards to claim 1, Hatano teaches:
“An apparatus that controls a pair of imaging devices each of which includes an image sensor and captures an image, the apparatus comprising: one or more processors; and one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:”

“obtain displacement information including an amount between and a direction of displacement for the image sensor in each of the pair of imaging devices”
Hatano Figure 4, inter alia, teaches vertical displacement calculator 8 as part of the vertical timing adjuster.  Hatano paragraph [0093] teaches the left-eye point of attention coordinate calculator 7L obtains a vertical coordinate YL of a point of attention QL (for example, eye or mouth in a face) of the target object image AL in the left-eye image PL. The right-eye point of attention coordinate calculator 7R obtains a vertical coordinate YR of a point of attention QR of the target object image AL in the right-eye image PR.  Hatano also teaches in paragraph [0184] an image displacement may be horizontally generated. The horizontal displacement is a parallax when a person is viewing a three-dimensional image.
“determine as a target region, an overlapping region between effective regions for respective image sensors of the pair of imaging devices based on the displacement information and a specification of the imaging device”
Hatano paragraph [0153] teaches the left and right trimming areas TL and TR are positionally set so that a relative position of the target object image AL in the left-eye trimming area TL and a relative position of the target object image AR in the right-eye trimming area TR are consistent with each other.  Hatano Figure 14 step S6 teaches that the displacement 
“generate a synchronization signal indicating a timing of starting image capturing of the determined target region by each imaging device of the pair of imaging devices, the timing being determined so as to synchronize a pair of images respectively acquired from the pair of imaging devices, based on the displacement information, the specification, and the determined target region of the imaging device”
Hatano Figure 14 and paragraph [0183] teaches n Step S10, after confirming that the electronic shutters are rolling shutters, the amount of delay .DELTA.t obtained from the number of lines calculated earlier for the timing of the vertical synchronizing signal generated from the common reference synchronizing signal.
In regards to claim 4, Hatano teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the synchronization signal is generated as a pair of synchronization signals to be input to the pair of imaging devices at shifted timings”
Hatano Figure 1 teaches each capturing unit 1R and 1L (pair or imaging devices) receive a synchronization drive signal for frame synchronization drive controller 3.  This is a pair of synchronization signals.
In regards to claim 12, Hatano teaches all the limitations of claim 1 and further teaches:
“wherein a synchronization position is determined in each of the pair of imaging devices to synchronize timings of starting image capturing in the determined target regions in the pair of imaging devices, and wherein the synchronization signal is a signal for starting scanning from a pixel corresponding to the synchronization position in each of the pair of imaging devices.
	Hatano abstract, inter alia, teaches A vertical timing adjuster adjusts timings of driving a left-eye image sensor and a right-eye image sensor using a frame synchronizing drive controller to reduce as close to zero as possible an amount of vertical displacement between a framing position of a target object image in the left-eye image and a framing position of a target object image in the right-eye image.  Figure 5 teaches scanning lines.  Paragraph [0014] teaches A line for per-line read is a line of pixels along the vertical direction.
In regards to claim 13, Hatano teaches all the limitations of claim 1 and further teaches:
	“wherein the target region is determined in each of the plurality pair of imaging devices based on preliminarily set information”
	Hatano Figure 14 teaches that the adjustment may be iterative.  In this case, each loop is preliminarily set information for the next loop.
In regards to claim 15, Hatano teaches all the limitations of claim 13 and further teaches:
	“wherein the synchronization signal is generated based on the preliminarily set information”

In regards to claim 16, Hatano teaches all the limitations of claim 1 and further teaches:
	“wherein the instructions, when executed by the one or more processors, further cause the apparatus to detect a displacement amount of a plurality of images captured by the pair of
imaging devices, wherein the target region in each of the pair of imaging devices is determined based on the displacement amount”
Hatano Figure 17 step S5 detects displacement.  Step S7 adjusts the trim based on this displacement.
In regards to claim 17, Hatano teaches all the limitations of claim 1 and further teaches:
“wherein the synchronization signal for each of the pair of imaging devices is determined based on the displacement amount”
Hatano Figure 14 steps s8 teaches registering the number of lines in the vertical direction.  This is the displacement amount.  Steps S9-S11 generate the synchronization signal.
	In regards to claim 19, Hatano teaches all the limitations of claim 1 and claim 19 contains similar limitations. Therefore, claim 19 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 20, Hatano teaches all the limitations of claim 1 and claim 19 contains similar limitations. Therefore, claim 19 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 21, Hatano teaches all the limitations of claim 1 and further teaches:
“wherein each of the pair of imaging devices comprises a rolling shutter type image sensor”
Hatano Figure 2 and [0042] teach timing adjustment for a rolling shutter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-6, 8, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Sun et al. US 2015/0271483 hereinafter referred to as Sun.
In regards to claim 3, Hatano teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the synchronization signal is generated as a single synchronization signal indicating a timing of inputting the synchronization signal to the pair of imaging devices”
Sun paragraph [0029] teaches when synchronized, multiple cameras can capture video or still images in a time-synchronized manner  Sun paragraph [0030] teaches see also [0030], video or image capture, the cameras 100 are time-synchronized to ensure that each of the synchronized cameras initializes frame capture at the same time.  Sun Fig. 6A, determine time lag between 
In regards to claim 5, Hatano teaches all the limitations of claim 4 and further teaches:
“wherein the instructions, when executed by the one or more processors, further  cause the apparatus to detect a distance from each of the pair of imaging devices to an object, wherein the pair of synchronization signals are adjusted based on the distance”
Sun teaches in paragraph [0005] that it is known in the art a method for forming 3D images involves the combination of two or more two-dimensional (2D) images captured from different perspectives. An object's depth may be inferred based on the object's positions within the 2D images and based on the relative perspectives from which the 2D images were captured.  Therefore, the generation of a 3D image from 2D images is equivalent to the claimed features.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hatano in view of Sun to have included the features of “wherein the instructions, when executed by the one or more processors, further  cause the apparatus to detect a distance from each of the pair of imaging devices to an object, wherein the pair of synchronization signals are adjusted based on the distance” because if the cameras do not 
In regards to claim 6, Hatano/Sun teaches all the limitations of claim 5 and further teaches:
“wherein a setting value corresponding to the distance for each of the pair of imaging devices is acquired and the pair of synchronization signals are adjusted to shift the timing of starting image capturing in the target region based on the setting value”
Hatano Figure 1 teaches a vertical timing adjuster 5 which transmits a delay signal to frame synchronization drive controller 3.  Thus has the purpose of shifting the timing as claimed.
In regards to claim 8, Hatano/Sun teaches all the limitations of claim 3 and further teaches:
“wherein the instructions, when executed by the one or more processors, further cause the apparatus to detect a distance from each of the pair of imaging devices to an object, wherein the target region in each of the pair of imaging devices is adjusted based on the distance”
This limitation appears to be equivalent to performing the parallax adjustment.  Hatano teaches in paragraph [0184] an image displacement may be horizontally generated. The horizontal displacement is a parallax when a person is viewing a three-dimensional image.
In regards to claim 11, Hatano teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the pair of imaging devices is disposed so as to overlap each other image capturing regions of the plurality of imaging devices in at least a partial region of an entire effective region of each of the pair of imaging devices, and wherein a region in which the image capturing regions of the plurality pair of imaging devices overlap each other is determined as the target region”
Sun teaches in Fig. 1A, overlap region 114, based on FOV'’s 115A4-B and 1164-5 and focusing on object 125 al positions 125A-B.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hatano in view of Sun to have included the features of “wherein the pair of imaging devices is disposed so as to overlap each other image capturing regions of the plurality of imaging devices in at least a partial region of an entire effective region of each of the pair of imaging devices, and wherein a region in which the image capturing regions of the plurality pair of imaging devices overlap each other is determined as the target region” because if the cameras do not capture the same portion of the scene at the same time, then any moving elements of the scene may appear blurred (Sun [0005]).
In regards to claim 14, Hatano teaches all the limitations of claim 13 but does not explicitly teach:
“wherein the preliminarily set information includes information about a mechanical structure and an assembly error of each of the pair of imaging devices”
Sun teaches in paragraph [0061] the image compression module 321 may use known camera configuration characteristics (e.g., an angular width of the field of view, the orientation .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Ravirala et al. US 2020/0084432 hereinafter referred to as Ravirala.
In regards to claim 18, Hatano teaches all the limitations of claim 1 and further teaches:
“wherein the pair of imaging devices is included in a head-mounted display to perform
stereoscopic image capturing”
	Ravirala paragraph [0030] teaches synchronization of frame captures from multiple cameras (title).  Ravirala teaches in paragraph [0030] that aspects of the invention may be suitable for, inter alia, virtual reality (VR) headsets, augmented reality (AR) headsets.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hatano in view of Ravirala to have included the features of “wherein the pair of imaging devices is included in a head-mounted display to perform
stereoscopic image capturing” because conventional alignment techniques rely on synchronizing the start of frame (SoF) between cameras, where each camera is commanded at the same time to begin capturing a frame. If the cameras are not the same type (including the same capture 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.